NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT
                                 ___________

                                       No. 14-4324
                                       ___________

                                 NORMAN SHELTON,
                                              Appellant
                                       v.

                      A. JORDAN; WARDEN LEWISBURG USP;
                            CHAMBERS; A.W. YOUNG
                      ____________________________________

                     On Appeal from the United States District Court
                         for the Middle District of Pennsylvania
                         (D.C. Civil Action No. 3-13-cv-00059)
                      District Judge: Honorable William J. Nealon
                      ____________________________________

                   Submitted Pursuant to Third Circuit LAR 34.1(a)
                                  August 10, 2015
         Before: GREENAWAY, JR., SCIRICA and RENDELL, Circuit Judges

                             (Opinion filed: August 25, 2015)

                                   ________________

                                       OPINION*
                                   ________________

PER CURIAM

       Norman Shelton, a federal prisoner, appeals an order of the United States District

Court for the Middle District of Pennsylvania dismissing his petition for a writ of habeas


*
 This disposition is not an opinion of the full Court and pursuant to I.O.P. 5.7 does not
constitute binding precedent.
corpus under 28 U.S.C. § 2241. For the following reasons, we will affirm.

       In his § 2241 petition, Shelton asserted that he was found guilty of numerous

prison disciplinary offenses between 2009 and 2012. Shelton claimed that, as a result, he

“has lost over 400 days” of good conduct time (GCT). He alleged that these sanctions

were excessive in violation of the Eighth Amendment and that the Bureau of Prisons

(BOP) disallowed more GCT than permitted under the Sentencing Reform Act and

applicable regulations. The District Court dismissed the petition, holding that “the

sanction is not sufficiently severe to implicate Shelton’s Eighth Amendment rights” and

that the BOP correctly calculated and applied the total amount of disallowed GCT.

Shelton timely appealed.1

       The Eighth Amendment is violated only when a punishment is grossly

disproportionate to the severity of the offense. See Rummel v. Estelle, 445 U.S. 263,

271-74 (1980). To the extent that a loss of GCT can constitute an Eighth Amendment

violation, Shelton’s punishment was not excessive in relation to the underlying offenses.

The record indicates that between September 2009 and September 2012, Shelton was

found guilty of fourteen “high category” (200-level) violations and four “moderate

category” (300-level) violations. His offenses included assault, fighting, sexual

proposals, and bribery. The disciplinary hearing officer sanctioned Shelton to the loss of

27 days of GCT for each “high category” offense, and to the loss of 14 days of good


1
  We have jurisdiction pursuant to 28 U.S.C. §§ 1291 and 2253(a). We exercise plenary
review over the District Court’s legal conclusions and review the District Court’s
                                             2
conduct time for each of two “moderate category” violations; no loss of GCT was

imposed for the remaining two “moderate category” violations. The relevant regulation

provides for disallowance of 14-27 days of GCT for “high category” offenses, and the

disallowance of 1-14 days of GCT for “moderate category” offenses. See 28 C.F.R.

§ 541.13, Table 3 (2010); 28 C.F.R. § 541.13, Table 1 (2012). Given the severity of

Shelton’s offenses, and because the sanctions fall within the applicable range permitted

by the regulation, we conclude that the punishment here did not violate the Eighth

Amendment. See United States v. Newby, 11 F.3d 1143, 1145 (3d Cir. 1993) (“Newby’s

loss of one thousand days good time credits may at first glance appear to be harsh;

however, on examination it is necessary in order to bring home to him and others the

importance of continued good behavior.”).

       In addition, contrary to Shelton’s contention, the total GCT loss did not exceed the

number of GCT days that he is eligible to receive each year. Because Shelton’s

underlying offenses occurred in 1992, his GCT calculation is governed by the Sentencing

Reform Act. Under that Act, an inmate can earn up to 54 days of GCT “at the end of

each year of his term of imprisonment.” 18 U.S.C. § 3624(b) (1988); 28 C.F.R.

§ 523.20(a). Notably, “[s]uch credit toward service of sentence vests at the time that it is

received. Credit that has vested may not later be withdrawn, and credit that has not been

earned may not later be granted.” § 3624(b). The Government acknowledged that “[t]he

most GCT an inmate sentenced under the [Sentencing Reform Act] may be disallowed


findings of fact for clear error. See Ruggiano3 v. Reish, 307 F.3d 121, 126 (3d Cir. 2002).
each year is 54 days.” Second Supplemental Resp. to Pet. for Habeas Corpus, Ex. A, ¶ 7

(Dist. Ct. Doc. 53-1). Here, between September 2009 and September 2010, the

disciplinary hearing officer sanctioned Shelton to the loss of 176 days. Between

September 2010 and September 2011, he was again sanctioned to the loss of 176 days.

And between September 2011 and September 2012, he was sanctioned to the loss of 54

days. But, as reflected in Shelton’s sentencing monitoring data, during each of those

periods only 54 days of GCT were disallowed. Thus, although Shelton was sanctioned to

a total loss of 406 days between September 2009 and September 2012, the BOP

disallowed only 162 days of GCT.2 Therefore, the BOP properly calculated Shelton’s

GCT.

         For the foregoing reasons, we will affirm the judgment of the District Court.3




2
 The additional 244 days of sanctioned GCT loss were neither subtracted from Shelton’s
previously vested GCT nor applied to his future GCT earnings.
3
    Shelton’s motion for appointment of counsel is denied.
                                             4